Exhibit 10.2

Grant. No. PSU-

 

Wave Life Sciences Ltd.

2014 EQUITY INCENTIVE PLAN

Performance-Based Restricted Share Unit Award Grant Notice for

Performance-Based Restricted Share Unit Agreement

 

A.

 

Name of Participant:

 

 

 

 

 

 

 

B.

 

Grant Date:

 

 

 

 

 

 

 

C.

 

Maximum Number of Shares Underlying Performance-Based

 

 

 

 

Restricted Share Unit Award:

 

 

 

 

 

 

 

D.

 

Vesting Schedule:

 

 

 

This Performance-Based Restricted Share Unit Award shall be earned as follows
provided the Participant remains in Continuous Service through the applicable
vesting date and the event occurs prior to March 7, 2029 (the “Expiration
Date”):  

 

 

a)

80% of the Performance-Based Restricted Share Units awarded hereunder will be
earned upon receipt of the first regulatory approval of a Wave drug product by
the U.S. Food and Drug Administration or European Medicines Agency; and

 

 

b)

20% of the Performance-Based Restricted Share Units awarded hereunder will be
earned upon the first commercial sale of a Wave drug product.

 

The vesting date for any earned award shall be the date of the certification of
the event in writing by the Compensation Committee. Such certification shall be
final, conclusive and binding on the Participant, and on all other persons, to
the maximum extent permitted by law.

 

Notwithstanding the foregoing, in the event the Company consummates a Change of
Control and on or within one year following the Change of Control the
Participant is terminated by the Company other than for Cause (including in the
event of death or Disability) or the Participant resigns from the Company for
Good Reason (the “Termination Date”), the Performance-Based Restricted Share
Units shall on the Termination Date become immediately vested in full. However,
in the event of a Change of Control where the Performance-Based Restricted Share
Units are not assumed or substituted in accordance with Section 12.3 of the
Plan, the Performance-Based Restricted Share Units shall become immediately
vested in full in connection with the Change of Control.  No vesting shall occur
if the Change of Control or Termination Date is after the Expiration Date.

 

Change of Control shall mean (A) a merger or consolidation of the Company
whether or not approved by the Board of Directors, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of

 

--------------------------------------------------------------------------------

 

such corporation) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring shareholder
approval.

 

Good Reason shall mean (A) if the Participant is a party to an employment or
other service agreement with the Company or its Affiliates and such agreement
provides for a definition of Good Reason, the definition contained therein; or
(B) if no such agreement exists that defines Good Reason:  (i) relocation of the
Participant’s principal business location to a location more than fifty (50)
miles from the Participant’s then-current business location; (ii) a material
diminution in the Participant’s duties, authority or responsibilities; or (iii)
a material reduction in the Participant’s Base Salary (other than as a result of
a broad based reduction of salary similarly affecting other Company employees
having comparable rank, authority and seniority); provided that (a) the
Participant provides the Company with written notice that the Participant
intends to terminate his or her employment hereunder for one of the grounds set
forth above within thirty (30) days of such ground occurring, (b) if such ground
is capable of being cured, the Company has failed to cure such ground within a
period of thirty (30) days from the date of such written notice, and (c) the
Participant terminates his or her employment within sixty-five days from the
date that Good Reason first occurs.  

 

The Company and the Participant acknowledge receipt of this Performance-Based
Restricted Share Unit Award Grant Notice and agree to the terms of the
Performance-Based Restricted Share Unit Agreement attached hereto and
incorporated by reference herein, the Company’s 2014 Equity Incentive Plan and
the terms of this Performance-Based Restricted Share Unit Award as set forth
above.

 

Wave Life Sciences Ltd.

 

 

 

By:

 

 

Name:

 

Paul B. Bolno

Title:

 

President & CEO

 

Participant

 

 

 

By:

 

 

Name:

 

 

 




2

--------------------------------------------------------------------------------

 

PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT - INCORPORATED TERMS AND
CONDITIONS

This Performance-Based Restricted Share Unit Agreement (this “Agreement”) is
made and entered into as of the Grant Date by and between Wave Life Sciences
Ltd., a company incorporated in Singapore (the “Company”), and the individual
whose name appears on the Performance-Based Restricted Share Unit Award Grant
Notice (the “Participant”).

WHEREAS, the Company has adopted the Wave Life Sciences Ltd. 2014 Equity
Incentive Plan (the “Plan”) pursuant to which awards of Performance-Based
Restricted Share Units may be granted; and

 

WHEREAS, the Board or the Committee has determined that it is in the best
interests of the Company and its shareholders to grant the award of
Performance-Based Restricted Share Units provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.Grant of Performance-Based Restricted Share Units.  Pursuant to Section 7.2 of
the Plan, the Company hereby issues to the Participant on the Grant Date set
forth in the Performance-Based Restricted Share Unit Award Grant Notice (the
“Award”) the number of Performance-Based Restricted Share Units (the
“Performance-Based Restricted Share Units”) set forth in the Award. Each
Performance-Based Restricted Share Unit represents a contingent right to receive
one Ordinary Share, subject to the terms and conditions set forth in this
Agreement and the Plan. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.

2.Consideration.  The grant of the Performance-Based Restricted Share Units is
made in consideration of the services to be rendered by the Participant to the
Company.

3.Vesting.

3.1Except as otherwise provided herein, provided that the Participant remains in
Continuous Service through the applicable vesting date, the Performance-Based
Restricted Share Units will vest, and no longer be subject to any restrictions,
in accordance with the vesting schedule set forth in the Award (the period
during which restrictions apply, the “Restricted Period”):

3.2The foregoing vesting schedule notwithstanding, if the Participant's
Continuous Service terminates for any reason at any time before all of his or
her Performance-Based Restricted Share Units have vested, the Participant's
unvested Performance-Based Restricted Share Units shall be automatically
forfeited upon such termination of Continuous Service and neither the Company
nor any Affiliate shall have any further obligations to the Participant under
this Agreement.

4.Rights as Shareholder; Dividend Equivalents.

4.1The Participant shall not have any rights of a shareholder with respect to
the Ordinary Shares underlying the Performance-Based Restricted Share Units
(including, without limitation, any voting rights or any right to dividends paid
with respect to the Ordinary Shares underlying the Performance-Based Restricted
Share Units).

3

--------------------------------------------------------------------------------

 

4.2The Participant shall not be entitled to any Dividend Equivalents in respect
of the Performance-Based Restricted Share Units.

5.Settlement of Performance-Based Restricted Share Units.

5.1Within ten days of the vesting of a Performance-Based Restricted Share Unit,
the Company shall issue Ordinary Shares registered in the name of the
Participant, the Participant’s authorized assignee, or the Participant's legal
representative, which shall be evidenced by share certificates representing the
shares with the appropriate legends affixed thereto, appropriate entry on the
books of the Company or of a duly authorized transfer agent, or other
appropriate means as determined by the Company.

5.2To the extent that the Participant does not vest in any Performance-Based
Restricted Share Units, all interest in such Performance-Based Restricted Share
Units shall be forfeited. The Participant has no right or interest in any
Performance-Based Restricted Share Units that are forfeited.

6.Tax Liability and Withholding.

6.1The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the vesting of the Performance-Based Restricted Share Units, the
amount of any applicable foreign, federal, state and local withholding
obligations of the Company in respect of the Performance-Based Restricted Share
Units and to take all such other action as the  Company deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Company
shall not deliver any shares to the Participant until it is satisfied that all
required withholdings have been made.  By execution of this Agreement, the
Participant has authorized the Company, on behalf of the Participant, to
instruct a registered broker chosen by the Company, at a time when the
Participant is not in possession of material nonpublic information, to sell on
the applicable vesting date such number of Ordinary Shares as the Company deems
necessary to satisfy the Company’s withholding obligation, after deduction of
the broker’s commission, and the broker shall be required to remit to the
Company the cash necessary in order for the Company to satisfy its withholding
obligation.  To the extent the proceeds of such sale exceed the Company’s
withholding obligation the Company agrees to pay such excess cash to the
Participant as soon as practicable.  In addition, if such sale is not sufficient
to pay the Company’s withholding obligation the Participant agrees to pay to the
Company as soon as practicable, including through additional payroll
withholding, the amount of any withholding obligation that is not satisfied by
the sale of shares. The Participant agrees to hold the Company and the broker
harmless from all costs, damages or expenses relating to any such sale.  The
Participant acknowledges that the Company and the broker are under no obligation
to arrange for such sale at any particular price.  In connection with such sale
of shares, the Participant shall execute any such documents requested by the
broker in order to effectuate the sale of Ordinary Shares and payment of the
withholding obligation to the Company.  The Participant acknowledges that this
paragraph is intended to comply with Section 10b5-1(c)(1(i)(B) under the U.S.
Securities Exchange Act of 1934, as amended.

6.2Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Performance-Based
Restricted Share Units; and (b) does not

4

--------------------------------------------------------------------------------

 

commit to structure the Performance-Based Restricted Share Units to reduce or
eliminate the Participant's liability for Tax-Related Items.

7.No Right to Continued Service; No Rights as Shareholder. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's Continuous Service at any time,
with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any Ordinary Shares subject to the Performance-Based
Restricted Share Units prior to the date of settlement.

8.Transferability. The Performance-Based Restricted Share Units are not
transferable by the Participant other than to a designated beneficiary upon the
Participant's death or by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by Applicable Laws.
No assignment or transfer of the Performance-Based Restricted Share Units, or
the rights represented thereby, whether voluntary or involuntary, by operation
of law or otherwise (except to a designated beneficiary, upon death, by will or
the laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Performance-Based Restricted Share Units will be forfeited by the
Participant and all of the Participant's rights to such Performance-Based
Restricted Share Units shall immediately terminate without payment or
consideration by the Company and become of no further effect.

9.Corporate Transaction and Adjustments. The Ordinary Shares subject to the
Performance-Based Restricted Share Units may be adjusted or terminated in any
manner as contemplated by Sections 11 and 12 of the Plan.

10.Compliance with Law. This Award and the issuance and transfer of Ordinary
Shares shall be subject to compliance by the Company and the Participant with
all Applicable Laws. No Ordinary Shares shall be issued upon vesting of the
Performance-Based Restricted Share Units unless and until any then Applicable
Laws have been fully complied with to the satisfaction of the Company and its
counsel. The Participant understands that the Company is under no obligation to
register the Ordinary Shares with the U.S. Securities and Exchange Commission,
any state securities commission or any stock exchange or under any other
Applicable Laws to effect such compliance.

11.Governing Law. This Agreement will be construed and interpreted in accordance
with the applicable laws of the Republic of Singapore and any other Applicable
Laws, without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, if the
Participant is a tax resident of the United States the parties hereby consent to
exclusive jurisdiction in the Commonwealth of Massachusetts and agree that such
litigation shall be conducted in the state courts of Middlesex County,
Massachusetts or the federal courts of the United States for the District of
Massachusetts and if the Participant is a resident of any other country the
parties consent to the exclusive jurisdiction in the country in which such
Participant resides.

12.Lock-Up Agreement. The Participant agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Participant is requested by the Company and any underwriter engaged by the
Company in connection with such offering to sign an agreement restricting the
sale or other transfer of shares, then it will promptly sign such agreement and
will not transfer, whether in privately negotiated transactions or to the public
in open market transactions or otherwise, any Ordinary Shares or other
securities of the Company held by the Participant during such period as is
determined by the Company and the underwriters, not to exceed 180 days following
the closing of the

5

--------------------------------------------------------------------------------

 

offering, plus such additional period of time as may be required to comply with
NASD Rule 2711 or similar rules thereto (such period, the “Lock-Up
Period”).  Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company and such underwriter and pursuant to
customary and prevailing terms and conditions.  Notwithstanding whether the
Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to the Shares or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

13.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

14.Performance-Based Restricted Share Units Subject to Plan. This Agreement is
subject to the Plan as approved by the Company's shareholders. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

15.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
the Performance-Based Restricted Share Units may be transferred by will or the
laws of descent or distribution.

16.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

17.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Performance-Based Restricted Share Units in this Agreement does not
create any contractual right or other right to receive any Performance-Based
Restricted Share Units or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant's employment with the Company.

18.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Performance-Based Restricted Share Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Participant's material rights under this Agreement unless (a) the Company
requests the consent of the Participant; and (b) the Participant consents in
writing.

19.Section 409A. This Agreement is intended to comply with an exemption from
Section 409A of the Code and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.

6

--------------------------------------------------------------------------------

 

20.No Impact on Other Benefits. The value of the Participant's Performance-Based
Restricted Share Units is not part of his or her normal or expected compensation
for purposes of calculating any severance, retirement, welfare, insurance or
similar employee benefit.

21.Data Privacy. By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Performance-Based Restricted Share Units and the administration of the Plan;
and (ii) authorizes the Company and each Affiliate to store and transmit such
information in electronic form for the purposes set forth in this Agreement.

22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

23.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Performance-Based Restricted Share Units
subject to all of the terms and conditions of the Plan and this Agreement. The
Participant acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Performance-Based Restricted Share Units and that
the Participant should consult a tax advisor prior to such vesting or
settlement.

24.Contracts (Rights of Third Parties) Act. Save as provided in the Plan, no
person other than the Company (or its subsidiaries) or a Participant shall have
any right to enforce any provision of the Plan or this Agreement by virtue of
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore).

7